Citation Nr: 1629442	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  09-32 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee with crepitus prior to September 19, 2008 and since January 1, 2009.

3.  Entitlement to an initial rating in excess of 10 percent for slight patellar subluxation of the left knee.

4.  Entitlement to an initial rating in excess of 10 percent for removal of semilunar cartilage of the right knee.

5.  Entitlement to an initial rating in excess of 10 percent for removal of semilunar cartilage of the left knee.

6.  Entitlement to service connection for a cervical spine disorder, claimed as cervical spondylitis. 
7.  Entitlement to service connection for a sinus condition.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D.P.


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1972 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and a January 2013 VA decision from the Appeals Management Center (AMC) in Washington, DC.  

In September 2011, the Veteran testified at a hearing before the undersigned in Washington, DC.

In a December 2011 decision, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  Subsequently, the issue of entitlement to service connection for PTSD was granted in an October 2012 VA decision from the Appeals Management Center in Washington, DC, hence it is no longer on appeal before the Board.

In the December 2011 decision, the Board also determined that new and material evidence had been received to reopen the issue of entitlement to service connection for a sinus condition and remanded the issues of entitlement to service connection for a sinus condition and cervical spine disorder and higher ratings for service-connected chondromalacia patella of the right knee and DJD of the left knee with crepitus.  These issues were further remanded by the Board in May 2013 and May 2014 and have been returned to the Board for further appellate review.

In the January 2013 VA decision from the AMC in Washington, DC, the issues of entitlement to service connection for slight patellar subluxation of the left knee and removal of semilunar cartilage of the right and left knees were granted.  In the May 2013 decision, the Board determined the issues of higher initial ratings for these service-connected disabilities were currently in appellate status and remanded them for additional development in May 2013 and May 2014.  These issues have been returned to the Board for further appellate review.

In a January 2009 VA rating decision, the issue of a temporary 100 percent disability rating for DJD of the left knee with crepitus was granted effective from September 19, 2008 to December 31, 2008 and the 10 percent disability rating was continued thereafter.  Since 10 percent is not the maximum rating available prior to September 19, 2008 and since January 1, 2009, the issue is listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include the January 2013 VA code sheet and VA treatment records dated from June 2006 to December 2010.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a cervical spine disorder and sinus condition and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's service-connected chondromalacia patella of the right knee has not been manifested by flexion limited to 30 degrees or less or by extension limited to 15 degrees or more.

2.  From May 4, 2007 to September 18, 2008 and since January 1, 2009, the Veteran's service-connected DJD of the left knee with crepitus was not and has not been manifested by flexion limited to 30 degrees or less or by extension limited to 15 degrees or more.

3.  For the entire initial rating period on appeal, the Veteran's service-connected slight patellar subluxation of the left knee has not been manifested by moderate or severe impairment.

4.  For the entire initial rating period on appeal, the Veteran's service-connected removal of semilunar cartilage of the right knee is assigned the maximum schedular rating and symptoms therefore are contemplated by the rating schedule.

5.  For the entire initial rating period on appeal, the Veteran's service-connected removal of semilunar cartilage of the left knee is assigned the maximum schedular rating and symptoms therefore are contemplated by the rating schedule.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21 (2015); 38 C.F.R § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015).

2.  The criteria for entitlement to a rating in excess of 10 percent for DJD of the left knee with crepitus prior to September 19, 2008 and since January 1, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21; 38 C.F.R § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.

3.  The criteria for entitlement to an initial rating in excess of 10 percent for slight patellar subluxation of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21; 38 C.F.R § 4.71a, Diagnostic Code 5257 (2015).

4.  The criteria for entitlement to an initial rating in excess of 10 percent for removal of semilunar cartilage of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21; 38 C.F.R § 4.71a, Diagnostic Code 5259 (2015).

5.  The criteria for entitlement to an initial rating in excess of 10 percent for removal of semilunar cartilage of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21; 38 C.F.R § 4.71a, Diagnostic Code 5259.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral knee disabilities since he was last examined in February 2015.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  

With regard to the September 2011 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his current symptomatology of the knees.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

There was also substantial compliance with the December 2011, May 2013, and May 2014 remand directives, in part, for the claims decided below.  The Veteran was requested in December 2011 and June 2013 letters to identify any relevant health care providers to which the Veteran responded in February 2012 and July 2013 VA Forms 21-4138 and multiple VA Forms 21-4142 (Authorization and Consent to Release Information).  Private treatment records from Dr. Klein, Dr. Pratt, Dr. Krahn, Dr. Garland, and Dr. Cunningham were obtained and associated with the record.  Unsuccessful attempts were made to obtain private treatment records from Dr. Beckford and the Naval Medical Center in Millington, Tennessee, and the Veteran was notified of such efforts in July 2013, June 2014, July 2014, and November 2015 letters.

The AOJ also obtained and associated with the record VA treatment records dated from June 1997 to December 2005, June 2006 to December 2010, and June 2011 to February 2015.  The Veteran was afforded VA examinations for the knees in March 2012 and February 2015.  The issues on appeal were readjudicated by the AOJ in Supplemental Statements of the Case in January 2013, September 2013, and December 2015.

In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected chondromalacia patella of the right knee and DJD of the left knee with crepitus in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected slight patellar subluxation of the left knee and removal of semilunar cartilage of the right and left knees in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Chondromalacia Patella of the Right Knee and DJD of the Left Knee 

The Board considers whether a rating in excess of 10 percent for chondromalacia patella of the right knee is warranted at any time since the date of claim on May 4, 2007.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.  The Board also considers whether a rating in excess of 10 percent for DJD of the left knee with crepitus is warranted at any time from May 4, 2007 to September 18, 2008 and since January 1, 2009.  Id.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion of the specific joint involved is noncompensable (0 percent) under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion of the knee joint is provided under Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 (limitation of flexion of the leg) provides a 10 percent (compensable) rating when flexion is limited to 45 degrees; 20 percent rating when flexion is limited to 30 degrees; and 30 percent rating, the maximum available, when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 (limitation of extension of the leg) provides a 10 percent (compensable) rating when extension is limited to 10 degrees; 20 percent rating when extension is limited to 15 degrees; 30 percent rating when extension is limited to 20 degrees; 40 percent rating when extension is limited to 30 degrees; and 50 percent rating, the maximum available, when extension is limited to 45 degrees.  Id.

For VA compensation purposes, normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71a, Plate II. 

In July 2007, the Veteran was afforded a VA joints examination.  During the examination, the Veteran reported that he experienced pain in the anterior aspect of both knees, described as 7-8/10 on the pain scale, exacerbated by climbing stairs, squatting, and bending.  He also reported intermittent swelling but no locking and denied having any incapacitating episodes or episodes of flare-ups.  Upon clinical evaluation, the VA examining physician observed that he had bilateral patellar grind and tenderness to palpation along the medial joint and the patellar facets.  He was able to walk normally without the use of an assistive device.  The Veteran exhibited bilateral limited flexion to 120 degrees and normal extension to 0 degrees with pain but no change after repetitive testing.  X-ray findings revealed the presence of spurring on the patella and patellofemoral joint in both knees.  The examiner concluded there was mild discomfort associated with the examination of the knees and such pain could further limit function; however, it was not feasible to attempt to express this in terms of additional limitation of motion as the matter could not be determined with any degree of medical certainty.

In March 2009, the Veteran was afforded another VA joints examination.  During the examination, the Veteran described pain as 8 out of 10, he worked as a forklift operator, and the knee problems affect bending and picking up items.  Upon clinical evaluation, the Veteran exhibited bilateral limited flexion to 130 degrees and normal extension to 0 degrees with pain during flexion down the medial joint line and under the patella.  The examiner noted there were no findings of change in range of motion testing after repetitive use.  The examiner concluded it was conceivable that the pain could further limit function as described particularly with repetition; however, it was not feasible to attempt to express this in terms of additional limitation of motion as the matter could not be determined with any degree of medical certainty.

Pursuant to the December 2011 Board remand, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) examination for knee and lower leg conditions in March 2012.  The examiner noted review of the Veteran's claims file and the established diagnosis of bilateral osteoarthritis of the knees.  The Veteran reported he had flare-ups that affected function of the knees.  Upon clinical evaluation, the Veteran exhibited bilateral limited flexion to 100 degrees with pain beginning at 80 degrees and normal extension to 0 degrees.  After repetitive-use testing, right knee flexion decreased to 90 degrees, left knee flexion decreased to 80 degrees, and there were no changes in bilateral extension.  The examiner concluded the Veteran demonstrated less movement than normal, weakened movement, painful movement and interference with sitting, standing, and weight-bearing bilaterally after repetitive-use testing.  Additional observations included the following: pain and tenderness to palpation of the knees; muscle strength was 4/5 bilaterally with active movement against some resistance; and a meniscectomy bilaterally for knee joint pain with bilateral residual pain.  The Veteran denied shin splints and reported use of knee braces constantly and a cane regularly.  

Most recently the Veteran was afforded an additional VA DBQ examination for knee and lower leg conditions in February 2015.  Review of the Veteran's medical history noted bilateral knee pain making walking, squatting, and climbing very difficult during flare-ups, and the Veteran takes anti-inflammatories, uses braces, and over-the-counter pain medication.  Upon clinical evaluation, the Veteran exhibited bilateral normal flexion to 140 degrees and normal extension to 0 degrees with pain but did not result in or cause functional loss.  The examiner noted bilateral findings of localized tenderness or pain on palpation due to retropatellar, crepitus, and no change in range of motion findings following repetitive-use testing in either knee.  The examiner concluded he was unable to say without mere speculation as to whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's bilateral functional ability with repeated use over a period of time or with flare-ups.  The evaluation was not conducted during a flare-up and results were neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  Bilateral muscle strength testing was normal with no reduction or findings of muscle atrophy or ankylosis.

Review of the additional evidence of record since the date of claim on May 4, 2007 for chondromalacia patella of the right knee and from May 4, 2007 to September 18, 2008 and since January 1, 2009 for DJD of the left knee with crepitus include private and VA treatment records that show ongoing treatment for bilateral knee pain, use of a knee brace, and range of motion findings that do not warrant ratings in excess of the currently-assigned 10 percent evaluations. 

After review of the pertinent evidence of record, the Board finds the most probative evidence of record shows these service-connected knee disabilities have not been manifested by flexion limited to 30 degrees or less or by extension limited to 15 degrees or more at any time during the appropriate appeal periods.  As noted above, the March 2012 VA examination report shows the Veteran exhibited limited bilateral flexion, at the worst, to 80 degrees after repetitive-use testing.  Moreover, the July 2007, March 2009, March 2012, and February 2015 VA examination reports show the Veteran exhibited active range of motion of both knees and normal extension.  As such, a rating in excess of the currently-assigned 10 percent ratings is not warranted at any time.

The Board has considered higher ratings based on the presence of additional functional loss not contemplated in the 10 percent evaluations based on the provisions of 38 C.F.R. §§ 4.40 4.45, and the holdings in DeLuca.  As discussed above, the Board finds that the functional equivalent of flexion limited to 30 degrees or less or extension limited to 15 degrees or more are not shown, even when considering the Veteran's reported symptomatology for both knees.  As such, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish additional limitations of motion to the degree that would warrant higher ratings for these service-connected knee disabilities during the respective appeal periods.

Slight Patellar Subluxation of the Left Knee

The Board considers whether a rating in excess of 10 percent for slight patellar subluxation of the left knee is warranted at any time since or within one year prior to the date of claim on May 4, 2007.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998); VAOPGCPREC 23-97, Fed. Reg. 63,604 (July 1, 1997).

Diagnostic Code 5257 provides a higher rating of 20 percent when recurrent subluxation or lateral instability is moderate and 30 percent when severe.  38 C.F.R. § 4.71a.

At the July 2007 VA joints examination, the examiner noted the Veteran's left knee was stable without evidence of ligament laxity or joint effusion.

At the March 2009 VA joints examination, the examiner noted the left knee was stable to varus and valgus stress, Lachman's and anterior and posterior drawer tests results were negative, and there were no findings of effusion.

At the March 2012 VA DBQ examination for knee and lower leg conditions, the examiner noted the Veteran's left knee joint stability was normal anteriorly, posteriorly, and medial-laterally.  There were also documented observations of slight recurrent patellar subluxation on the left knee and results from the Lachman test for anterior instability, posterior drawer test for posterior instability, and valgus/varus pressure for medial-lateral instability were normal for the left knee.

Most recently, the February 2015 VA DBQ examiner documented normal results from the Lachman test for anterior instability, posterior drawer test for posterior instability, and valgus/varus pressure for medial-lateral instability for the left knee.  The examiner also noted the Veteran's history of recurrent effusion but none was found at the time of the examination.

Review of the additional evidence of record since the date of claim on May 4, 2007 for slight patellar subluxation of the left knee include private and VA treatment records that show ongoing treatment for the left knee without symptomatology indicating a rating higher than 10 percent is warranted.

After review of the pertinent evidence of record, the Board finds the most probative evidence of record shows the Veteran's service-connected slight patellar subluxation of the left knee has not been manifested by moderate or severe impairment at any time during the appeal period since May 4, 2007.  As noted above, the Veteran has exhibited negative results from the Lachman test for anterior instability, posterior drawer test for posterior instability, and valgus/varus pressure for medial-lateral instability and no findings of effusion and swelling with painful motion and instability to warrant a finding of moderate or severe subluxation.  As such, a rating in excess of the currently-assigned 10 percent rating is not warranted at any time.  The Veteran's lay statements have been considered and support the currently assigned 10 percent rating.  

Removal of Semilunar Cartilage of the Right and Left Knees

For the entire initial rating period on appeal since May 4, 2007 (the date of claim), the Veteran's service-connected removal of semilunar cartilage of the right and left knees are each assigned at 10 percent, the maximum available under Diagnostic Code 5259.  38 C.F.R. § 4.71a.  The rating schedule for cartilage, semilunar, removal of, symptomatic, does not provide a basis for a higher schedular rating.  Id.  This issue will be discussed on an extra-schedular basis under 38 C.F.R. § 3.321 below.

Additional Considerations

Other diagnostic codes that can provide a rating in excess of the currently-assigned 10 percent ratings relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5258 (symptomatic dislocation of semilunar cartilage with frequent episodes of pain, locking and effusion into the joint), and Diagnostic Code 5262 (impairment of tibia and fibula).  38 C.F.R. § 4.71a.  After a review of the evidence discussed above, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  Id.

The Board has considered the Veteran's reported history of symptomatology related to the service-connected bilateral knee disabilities pursuant to seeking VA compensation benefits and at private treatment sessions and VA treatment sessions and examinations.  Additionally, the Veteran's wife reported her observations of the Veteran's knee disabilities in a January 2012 statement.  They are competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, these statements do not rise to a level of competency to identify the specific level of musculoskeletal impairment according to the appropriate diagnostic codes and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's bilateral knee disabilities has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's and his wife's reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral knee disabilities were so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis at any time during the appeal period.  See 38 C.F.R. § 3.321(b)(1).

A comparison between such level of severity and symptomatology of the Veteran's assigned evaluations for the appeal periods with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology for chondromalacia patella of the right knee, DJD of the left knee with crepitus, slight patellar subluxation of the left knee, and removal of semilunar cartilage of the right and left knees for which service connection is in effect.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5259, 5260, 5261.  Throughout the course of the appeal, the Veteran's medical history includes pain, swelling, tenderness, painful motion, crepitus, flare-ups, less movement than normal, weakened movement, use of knee braces and pain medication, slight recurrent patellar subluxation, and interference or difficulty with sitting, standing, weight-bearing, squatting, bending, and climbing stairs.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability pictures are contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore adequate, and no referral is required.  Thun v. Peake, 22 Vet. App.111, 115-16 (2008); VAOPGCPREC 6-96 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's chondromalacia patella of the right knee, DJD of the left knee with crepitus, slight patellar subluxation of the left knee, and removal of semilunar cartilage of the right and left knees that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).  

The Board has considered the possibility of staged ratings and finds that the schedular ratings for the disabilities on appeal have been in effect for the appropriate periods on appeal.  Accordingly, any additional staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505. 

Finally, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for these disabilities.

As such, the Board finds that the preponderance of the evidence is against the Veteran's appeal for ratings in excess of 10 percent for chondromalacia patella of the right knee at any time during the appeal period, DJD of the left knee with crepitus prior to September 19, 2008 and since January 1, 2009, for slight patellar subluxation of the left knee at any time during the appeal period, or for removal of semilunar cartilage of the right and left knees at any time during the appeal period.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A rating in excess of 10 percent for chondromalacia patella of the right knee is denied.

A rating in excess of 10 percent for DJD of the left knee with crepitus prior to September 19, 2008 and since January 1, 2009 is denied.

An initial rating in excess of 10 percent for slight patellar subluxation of the left knee is denied.

An initial rating in excess of 10 percent for removal of semilunar cartilage of the right knee is denied.

An initial rating in excess of 10 percent for removal of semilunar cartilage of the left knee is denied.


REMAND

A remand is needed for additional VA medical opinions for the issues of entitlement to service connection for a cervical spine disorder and a sinus condition.  The following VA medical opinions of record for these disorders are inadequate for the Board to properly adjudicate these claims at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

A January 2013 VA medical opinion for a cervical spine disorder was based on an inaccurate factual history.  The examiner noted in the rationale for a negative nexus opinion that the Veteran was evaluated once for neck pain during service and there was no evidence of ongoing problem with the neck while on active duty.  In contrast, review of the Veteran's service treatment records document multiple complaints and treatment regarding the cervical spine in November 1981, August 1983, and August 1988.  Pursuant to the May 2014 Board remand directives, a July 2014 VA medical opinion was provided.  The examiner addressed these multiple in-service complaints, but did not explain whether the Veteran's current post-service diagnoses (since the date of claim on appeal in May 2007) of cervical radiculopathy, spondylosis, mild DJD, cervical myelopathy, and/or status post anterior cervical diskectomy and fusion (ACDF) manifested in service or otherwise related to in-service complaints of the neck.  The examiner found that current disability is less likely than not related to service and indicated that cervical spine degeneration is a multifactorial disease process that involves genetic, environmental, mechanical and traumatic causation.  It is unclear, however, why current disability could not be related to traumatic causation in service.   

Next, pursuant to the December 2011 Board remand directives the Veteran was provided a January 2013 VA medical opinion for a sinus condition which was based on an inaccurate factual history.  The examiner noted in the rationale for a negative nexus opinion that the Veteran was evaluated for a sinus related condition on a single occasion while on active duty.  In contrast, review of the Veteran's service treatment records document multiple complaints and treatment regarding sore throat, sinusitis, acute exudative tonsillitis, ear nose and throat (ENT) trouble, otitis, and pharyngitis from October 1977 to April 1992.  In February 2015, the Veteran was afforded a VA DBQ examination for sinus conditions and the examiner did not provide a medical opinion noting "the Veteran does not have a chronic sinus condition currently hence service connection is not inferred."  However, it is noted that the 2012 examiner noted that the Veteran had rhinitis.

Lastly, at the February 2015 VA DBQ examination for knee and leg conditions the Veteran reported he "had to quit driving a forklift due to knee pain" and the examiner concluded that regardless of the Veteran's current employment status, the bilateral knee disabilities impact the Veteran's ability to perform any type of occupational task, specifically prolonged standing, climbing, and bending.  The Board finds that the issue of entitlement to a TDIU has been raised by the record in connection with the claims for higher disability ratings for the service-connected bilateral knee disabilities currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the AOJ should develop this claim in accordance with Rice.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with notice concerning how to substantiate the claim for an increased rating on the basis of TDIU and provide a form to complete the application for a TDIU.

2.  The examiner who conducted the July 2014 VA DBQ examination and medical opinion for neck (cervical spine) conditions (or a suitable substitute if that examiner is unavailable) must be requested to again review the file and provide an additional medical opinion.  If the examiner concludes that another examination is required, one should be provided.  

The examiner is directed to address the following questions with a complete rationale:

a)  Is it at least as likely as not that the Veteran's post-service diagnosis of cervical radiculopathy (whether or not it has since resolved) had its onset in service or is otherwise the result of a disease or injury in service, to include consideration of the in-service complaints and treatment for the neck in November 1981, August 1983, and August 1988?  

b)  Is it at least as likely as not that the Veteran's post-service diagnosis of spondylosis with myelopathy and/or cervical myelopathy (whether or not it has since resolved) had its onset in service or is otherwise the result of a disease or injury in service, to include consideration of the in-service complaints and treatment for the neck in November 1981, August 1983, and August 1988?  

c)  Is it at least as likely as not that the Veteran's post-service diagnosis of DJD of the cervical spine (whether or not it has since resolved) had its onset in service, had its onset in the year immediately following the Veteran's period of service, or is otherwise the result of a disease or injury in service, to include consideration of the in-service complaints and treatment for the neck in November 1981, August 1983, and August 1988?  

d)  Is it at least as likely as not that the Veteran's post-service diagnosis of status post ACDF, to include any residuals therefrom, (whether or not it has since resolved) had its onset in service or is otherwise the result of a disease or injury in service, to include consideration of the in-service complaints and treatment for the neck in November 1981, August 1983, and August 1988?  

3.  The examiner who conducted the February 2015 VA DBQ examination and medical opinion for sinus conditions (or a suitable substitute if that examiner is unavailable) must be requested to again review the file and provide an additional medical opinion.  If the examiner concludes that another examination is required, one should be provided.  

The examiner is directed to address the following questions with a complete rationale:

a)  Is it at least as likely as not that the Veteran's post-service diagnosis of allergic rhinitis (whether or not it has since resolved) had its onset in service or is otherwise the result of a disease or injury in service, to include consideration of the in-service complaints and treatment for sore throat, sinusitis, acute exudative tonsillitis, ENT trouble, otitis, and pharyngitis from October 1977 to April 1992?  

b)  Is it at least as likely as not that the Veteran's post-service diagnosis of chronic sinusitis (whether or not it has since resolved) had its onset in service or is otherwise the result of a disease or injury in service, to include consideration of the in-service complaints and treatment for sore throat, sinusitis, acute exudative tonsillitis, ENT trouble, otitis, and pharyngitis from October 1977 to April 1992?  

4.  After the development requested has been completed, the AOJ should review the medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  When the development requested has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


